535 F.2d 357
92 L.R.R.M. (BNA) 3648, 79 Lab.Cas.  P 11,809
The H. C. NUTTING COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 75-1914.
United States Court of Appeals,Sixth Circuit.
June 21, 1976.

Frank H. Stewart, Cincinnati, Ohio, for petitioner.
Elliot Moore, Deputy Associate Counsel, Grant E. Morris, N.L.R.B., Washington, D. C., for respondent.
William C. Hirsch, Cincinnati, Ohio, for Local Union No. 415.
Before PECK and McCREE, Circuit Judges, and McALLISTER, Senior Circuit Judge.

ORDER

1
This case having come on to be considered on the petition of the petitioner for review of an order of the respondent finding that it had violated Section 8(a)(1), and Section 8(a)(3) and (1) of the Act by coercively interrogating its employees concerning their union activities and by threatening them with closure of their department, shutdown of the plant, and discharge for those engaging in union activities, and in discharging an employee for union activities and on a cross-petition of the respondent for enforcement of an order issued by it, and it having been concluded that there is sufficient evidence in the record considered as a whole to support the findings and conclusions of the respondent,


2
IT IS ORDERED that the petition for review be and it hereby is denied, and that enforcement of the order of the National Labor Relations Board be and it hereby is ordered enforced.